Citation Nr: 1410004	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with erectile dysfunction.

2.  Entitlement to service connection for a foot condition, claimed as flat feet and plantar feet.

3.  Entitlement to service connection for a thyroid condition.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans 


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


REMAND

In his formal appeal, VA Form 9, received in June 2009, the Veteran requested to appear at a hearing before a Veterans Law Judge at his local VA RO to provide testimony on the merits of his claims.  See 38 C.F.R. § 20.1405(c) (2013).

The RO notified the Veteran on November 8, 2013, of his hearing scheduled for November 19, 2013.  On November 19, 2013, the Veteran called the RO to reschedule his hearing, stating that he received the notice on November 14, 2013, and this did not give him enough time to prepare.

Accordingly, this case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


